In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of the Family Court, Kings County (Lim, J.), dated May 12, 2006, which denied her motion to vacate so much of an order of the same court dated February 17, 2006, as, upon her failure to appear at the dispositional hearing and denial of her application for a continuance, terminated her parental rights.
Ordered that the order is affirmed, without costs or disbursements.
Under the particular circumstances of this case, we find no basis to reverse the order under review. Miller, J.E, Goldstein, Fisher and Covello, JJ., concur.